Citation Nr: 1442293	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from October 1964 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision. 

The Veteran testified before the undersigned at a September 2011 hearing at the RO.  A transcript has been associated with the file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in October 2012 to obtain VA treatment records and a VA examination.  This development was completed, including providing a VA examination in December 2012.  The Veteran subsequently submitted a private medical opinion from March 2013, which appeared to find the Veteran's psychiatric symptomatology to be markedly worse than at either his VA examination three months earlier, or at his VA outpatient treatment sessions, which predated the examination.  There are no psychiatric treatment records of record following the private medical evaluation.

From a review of the Veteran's statements accompanying his submission of the private opinion, it is ambiguous as to whether he has had an ongoing relationship with the private psychiatrist or whether it was a one-time evaluation.  The recommendation was that he return in three weeks for therapy, but it is not known whether he did so.

In finding that further development, including another VA examination, is necessary to adjudicate this appeal, the Board notes that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a release authorizing VA to request his treatment records from Dr. Vondran, or any other private psychiatrist or psychologist who has treated him recently.  If any treatment is identified, attempt to obtain it.

2.  Obtain VA treatment records from Seattle dated from December 2012 to the present.

3.  Then, only after obtaining any private records the Veteran identifies and the VA records, schedule the Veteran for a VA psychiatric examination, preferably, if possible, with an examiner other than the one who conducted the December 2012 VA examination.  

The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on his social and occupational functioning.  A complete rationale should be provided for any opinion expressed. 

The examiner should in particular review the December 2012 VA examination and the March 2013 private examination report, and should address which evaluation is more consistent with the examiner's findings and the Veteran's presentation at the examination, and why.    

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



